Citation Nr: 0104837	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1958. 

This matter is before the Board of Veterans' Appeals on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a statement submitted to the RO in August 1998, the 
veteran has raised a claim of entitlement to service 
connection for residuals of cold injury to his feet.  This 
claim is not before the Board, and it is not inextricably 
intertwined with that now on appeal.  Hence, it is referred 
to the RO for further development.


FINDINGS OF FACT

1.  An October 1985 rating decision denied the application of 
the veteran to reopen a previously denied claim of 
entitlement to service connection for a right foot condition 
on the basis of new and material evidence.

2.  Evidence added to the record since the October 1985 
rating decision is not cumulative or redundant, it is 
relevant and probative, and it is so significant that it is 
necessary to a fair determination of the merits of the 
service connection claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right foot condition 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The veteran's service entrance examination was conducted in 
June 1957.  During the examination, the veteran gave a 
history of having sustained a gunshot wound to his right 
foot, and undergoing surgery for the injury, in 1952.  The 
report of the medical history indicates that the veteran said 
that he experienced no disability after those events.  
Physical examination did not identify any abnormality of the 
feet.  

Subsequently on June 24, 1957, nineteen days after enlisting, 
the veteran was seen with complaints concerning a gunshot 
injury to his foot that he reported sustaining five years 
before.  He was referred for an orthopedic evaluation which 
took place in July 1957, and he was assigned a permanent L-3 
profile for right foot tenderness, stiffness, and pain.  This 
profile prohibited the veteran from engaging in running, 
jumping, drilling, hikes of more than two miles, sports, and 
calisthenics.  The diagnosis noted for the profile was a 
right foot gunshot wound.  

In January 1958, the veteran related a history of having been 
shot in the right foot while hunting in 1952.  He described 
that he had since had almost constant medial arch pain  
Physical examination revealed marked tenderness at the exit 
scar.  The disorder was judged to have existed prior to 
service, and not have been incurred in the line of duty.

The profile limitation was renewed in February 1958.

In March 1958, the veteran was see at a United States Army 
Hospital in Nurnberg, Germany for evaluation of his right 
foot condition.  Thereafter, he was transferred to Walter 
Reed Army Hospital in Washington, D.C.  Medical Board 
proceedings conducted there in June 1958 resulted in his 
receiving a discharge from service on grounds of disability 
existing prior to service.  The Medical Board diagnosed a 
right foot deformity, involving first metatarsal bone and 
great toe, with associated pain from neuroma formation in 
scars, secondary to old gunshot wound in November 1952 in 
civilian life.  Also diagnosed was traumatic arthritis of the 
right first metatarsal joint, secondary to the same gunshot 
wound.  The Medical Board determined that the disorder 
existed prior to service, and that it was not aggravated 
during service.

In August 1958, the veteran filed a claim of entitlement to 
service connection for his right foot condition.  In a 
September 1958 rating decision, the claim was denied on 
grounds that the disability existed prior to his service and 
it had not been shown by the medical evidence of record - - 
at that time, the veteran's service medical records - - to 
have been aggravated during service.

In February 1984, the veteran applied to have the claim 
reopened on the basis of new and material evidence.  In 
October 1985, the RO denied the application.  The current 
claim to reopen was submitted in May 1997.

ii.  Analysis

New and material evidence

Because the veteran did not appeal the October 1985 rating 
decision, it is final.  Once a rating decision on a claim has 
become final, the claim will not be reopened except as 
otherwise provided by law.  38 C.F.R. § 3.104(a) (2000).  A 
final decision shall be reopened if it is determined that new 
and material evidence has been added to the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence to be 
evaluated is that which has been added to the record since 
the last prior final denial of the claim on any basis, 
Vargas-Gonzalez v. West, Vargas-Gonzalez, 12 Vet. App. 321, 
325 (1999) - - in this case, the October 1985 rating 
decision.  The court has held that only if evidence first 
been found to be "new" (that is, not of record at the time 
of the last final disallowance of the claim and not merely 
redundant or cumulative of other evidence that was then of 
record) should the question whether it is material be 
considered.  Id. at 327.  Under 38 C.F.R. § 3.156, material 
evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

Among the items of evidence submitted after the October 1985 
rating decision in connection with the current application to 
reopen the service connection claim was a letter opinion, 
dated in August 1999, by B.N. Chambers, M.D.  Dr. Chambers 
stated that the veteran currently had a right foot injury and 
disability.  He observed that the injury had been sustained 
on November 12, 1952 and described it as a "gunshot wound to 
the right foot, with damage to the first metatarsal and 
cuneiform bones."  He said that the veteran's right foot had 
become deformed because of this injury.  Dr. Chambers 
commented that it was the veteran's contention that his 
military service had further damaged his right foot.  Dr. 
Chambers said that it was his own opinion that "[e]xcessive 
use [of the right foot] during service could have caused 
progression of this disability at a much faster rate th[a]n 
would normal activity."  

The August 1999 letter opinion by Dr. Chambers is new.  It 
was not of record at the time of the last prior final denial 
of the claim, and it is not merely cumulative or redundant of 
other evidence that was of record then.  This evidence is 
also material to the veteran's service connection claim.

Because Dr. Chambers' letter opinion constitutes competent 
evidence supporting the proposition that the veteran's right 
foot condition, although preexisting service, was aggravated 
during service, it is material to the service connection 
claim.  Any consideration of the merits of that claim, 
regardless of the determination resulting therefrom, must 
take this evidence into account.  Thus, the evidence is 
material as well as new.  Therefore, the claim is reopened.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a right foot condition 
has been submitted.  The claim is reopened.


REMAND

Once a claim has been reopened on the basis of new and 
material evidence, its merits must be addressed.  However, 
adjudication of the merits may take place only after VA has 
fulfilled its duty to assist the claimant with the 
development of probative evidence.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).  During the pendency of the 
current claim, Congress enacted new legislation defining and 
expanding this duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant is entitled to the benefit of this new 
legislation.  Karnas v. Derwinski, 1 Vet. App. 308 (1990) 
(where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).

The Board takes this opportunity to observe that the duty to 
assist owed by VA extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, each claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent medical evidence linking any 
right foot disorder to his military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran's claims file 
should be forwarded to a VA orthopedist 
for review.  Following her/his review, 
the orthopedist should offer an opinion 
whether it is at least as likely as not 
that the veteran's preexisting right foot 
gunshot wound residuals were permanently 
aggravated by his active duty service.  
The examiner is advised that as a matter 
of law intermittent or temporary flare-
ups during service of a preexisting 
injury or disease do not constitute 
aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims files must be made available to 
and reviewed by the examiner and the 
examination report should reflect that 
such a review was made.  A complete 
rationale for all opinions should be 
provided.  If the orthopedist disagrees 
with the opinion of Dr. Chambers the 
reasons and bases for that disagreement 
must be explained in full.  The report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
orthopedist's report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, or if further 
development is in order, the RO must 
implement corrective procedures at once.  

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



